SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2013 and Report on Review of Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2013, comprising the balance sheet as at that date and the statements of operations and comprehensive income for the quarter and six-month periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Braskem S.A. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the six-month period ended June 30, 2013. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, August 8, 2013 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at June 30, 2013 All amounts in thousands of reais Parent Company Consolidated Assets Note Jun/2013 Dec/2012 Jun/2013 Dec/2012 2.2.1 Revised Revised Current assets Cash and cash equivalents 4 2,201,892 1,627,928 3,400,349 3,287,622 Financial investments 5 50,108 155,535 39,149 172,146 Trade accounts receivable 6 2,747,302 1,834,491 2,302,954 2,326,480 Inventories 7 2,552,279 2,478,550 4,374,023 4,102,055 Taxes recoverable 9 1,086,969 1,005,842 1,683,079 1,476,211 Dividends and interest on capital 135,851 130,145 439 2,645 Prepaid expenses 47,686 14,153 133,815 54,013 Related parties 8 18,817 13,906 20,330 13,912 Insurance claims 144,490 160,981 150,207 160,981 Other receivables 10 626,003 761,450 752,611 818,434 9,611,397 8,182,981 12,856,956 12,414,499 Non-current assets held for sale 3(a) 277,828 277,828 9,611,397 8,182,981 13,134,784 12,692,327 Non-current assets Financial investments 5 32,731 34,088 55,104 34,489 Trade accounts receivable 6 140,338 35,710 143,108 37,742 Taxes recoverable 9 956,330 1,026,391 1,453,327 1,527,134 Deferred income tax and social contribution 17(b) 1,580,280 1,100,611 2,636,091 2,062,009 Judicial deposits 11 168,519 164,443 179,809 179,618 Related parties 8 1,690,865 988,589 131,330 127,627 Insurance claims 59,888 45,649 61,494 47,255 Other receivables 127,975 153,466 168,033 218,279 Investments in subsidiaries and jointly-controlled subsidiaries 12 9,879,336 9,591,644 111,497 118,787 Other investments 6,575 6,575 6,949 6,948 Property, plant and equipment 13 11,618,092 11,794,385 22,620,857 21,176,785 Intangible assets 14 2,229,908 2,241,565 2,928,559 2,940,966 28,490,837 27,183,116 30,496,158 28,477,639 Total assets 38,102,234 35,366,097 43,630,942 41,169,966 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at June 30, 2013 All amounts in thousands of reais Continued Parent Company Consolidated Liabilities and equity Note Jun/2013 Dec/2012 Jun/2013 Dec/2012 2.2.1 Revised Revised Current liabilities Trade payables 7,770,412 6,446,898 9,843,702 8,897,597 Borrowings 15 3,045,917 1,887,811 2,796,159 1,836,028 Derivatives operations 23.2 16,061 293,378 97,221 293,378 Payroll and related charges 229,155 249,275 329,876 349,176 Taxes payable 16 277,679 245,173 425,640 342,789 Dividends and interest on capital 1,326 2,160 4,102 5,369 Advances from customers 19 41,008 257,079 464,263 237,504 Sundry provisions 18 17,519 11,930 48,634 52,264 Post-employment benefits 20 174,399 147,175 174,415 147,175 Accounts payable to related parties 8 282,879 206,991 Other payables 21 34,532 29,478 609,257 385,577 11,890,887 9,777,348 14,793,269 12,546,857 Non-current liabilities held for sale 3(a) 109,770 109,770 11,890,887 9,777,348 14,903,039 12,656,627 Non-current liabilities Borrowings 15 10,413,019 10,534,287 16,157,485 15,675,610 Operações de derivativos 23.2 340,790 340,790 Taxes payable 16 1,021,698 1,059,225 1,127,119 1,164,753 Accounts payable to related parties 8 4,904,076 3,667,754 Long-term incentives 9,843 10,405 9,843 10,405 Deferred income tax and social contribution 17(b) 1,051,795 1,015,743 2,248,056 2,138,622 Post-employment benefits 20 39,787 36,602 Provision for losses on subsidiaries and jointly-controlled subsidiaries 128,313 119,375 Advances from customers 19 65,429 80,463 179,671 204,989 Sundry provisions 18 141,963 144,782 324,825 363,411 Other payables 332,553 343,652 409,718 266,963 18,409,479 16,975,686 20,837,294 19,861,355 Equity 24 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 797,979 232,430 797,979 Other comprehensive income (580,572) 337,411 (580,572) 337,411 Treasury shares (48,892) (48,892) Losses accumulated 106,788 (565,549) 106,788 (565,549) Total attributable to the Company's shareholders 7,801,868 8,613,063 7,752,976 8,564,171 Non-controlling interest 2.4 137,633 87,813 7,801,868 8,613,063 7,890,609 8,651,984 Total liabilities and equity 38,102,234 35,366,097 43,630,942 41,169,966 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations for the period at June 30, 2013 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note 2Q13 YTD13 2Q12 YTD12 2Q13 YTD13 2Q12 YTD12 3(b) Revised Revised Continued operations Net sales revenue 26 5,799,541 11,308,324 5,121,830 9,696,524 9,527,624 18,823,375 8,955,986 17,027,659 Cost of products sold (5,018,467) (9,988,118) (4,599,513) (8,746,223) (8,470,621) (16,786,296) (8,146,086) (15,628,111) Gross profit 781,074 1,320,206 522,317 950,301 1,057,003 2,037,079 809,900 1,399,548 Income (expenses) Selling (51,345) (99,842) (41,830) (91,214) (96,016) (195,571) (89,265) (180,216) Distribution (94,596) (194,673) (93,204) (183,526) (144,180) (290,997) (136,640) (266,638) General and administrative (155,995) (310,183) (187,817) (341,274) (228,153) (465,159) (269,035) (500,784) Research and development (20,426) (38,941) (21,457) (39,617) (26,677) (51,241) (26,911) (51,357) Results from equity investments 12(c) (121,153) 34,935 114,860 252,090 1,528 (3,194) 4,179 2,080 Other operating income (expenses), net 31 11,907 (8,324) 73,896 41,498 (25,103) (54,158) 90,529 282,469 Operating profit 349,466 703,178 366,765 588,258 538,402 976,759 382,757 685,102 Financial results 28 Financial expenses (739,901) (891,410) (2,167,137) (2,236,714) (995,764) (1,225,814) (2,383,008) (2,575,759) Financial income 307,972 353,286 188,052 200,982 329,967 452,831 280,681 366,322 Profit (loss) before income tax and social contribution 165,054 203,776 Current and deferred income tax and social contribution 17(a) (34,763) (72,368) 581,903 570,615 (829) (105,197) 676,547 623,409 581,903 570,615 676,547 623,409 Profit (loss) for the period of continued operations 92,686 98,579 Discontinued operations results 3(b) Profit from discontinued operations 14,507 29,940 Current and deferred income tax and social contribution (4,661) (9,994) 9,846 19,946 Profit (loss) for the period 98,579 Attributable to: Company's shareholders (117,226) 92,686 (1,030,417) (876,859) Non-controlling interest 2.4 (10,998) 5,893 (2,760) (4,121) 98,579 Earnings per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 25 Basic earnings per share - common (1.0756) Basic earnings per share - preferred 0.2691 (1.0756) Diluted earnings per share - common (1.0752) Diluted earnings per share - preferred 0.2693 (1.0752) The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of comprehensive income for the period at June 30, 2013 All amounts in thousands of reais, except earnings (loss) per share Parent Company Consolidated Note 2Q13 YTD13 2Q12 YTD12 2Q13 YTD13 2Q12 YTD12 3(b) Revised Revised Profit (loss) for the period 92,686 98,579 Other comprehensive income or loss: Fair value of cash flow hedge (1,517,598) 15,613 (1,517,598) (1,517,598) 15,613 Foreign currency translation adjustment 106,549 99,728 92,254 36,623 111,427 108,250 98,713 49,269 Income tax and social contribution related to components of comprehensive income 515,983 515,983 (5,309) 515,983 515,983 (5,309) Total other comprehensive income or loss (901,887) 92,254 46,927 (890,188) (893,365) 98,713 59,573 Total comprehensive income for the period Attributable to: Company's shareholders - continued operations (1,012,292) (809,201) (948,009) (849,878) Company's shareholders - discontinued operations 9,846 19,946 Non-controlling interest (6,120) 14,415 3,699 8,525 The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent Company Revenue reserves Retained Unrealized Additional Other earnings Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Note Capital reserve reserve incentives reserve proposed income shares deficit) equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,813,480 Comprehensive income for the period: Loss for the period (876,859) (876,859) Fair value of cash flow hedge, net of taxes 10,304 10,304 Foreign currency translation adjustment 36,623 36,623 46,927 (876,859) (829,932) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (230) 230 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 (13,848) 13,848 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) Gain on interest in subsidiary 1,511 1,511 (482,593) 1,511 (481,082) At June 30, 2012 8,043,222 845,998 87,710 4,547 16,457 350,176 8,502,466 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,613,063 Comprehensive income for the period: Profit for the period 92,686 92,686 Fair value of cash flow hedge, net of taxes (1,001,615) (1,001,615) Foreign currency translation adjustment 99,728 99,728 (901,887) 92,686 (809,201) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (484) 484 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 (14,102) 14,102 Contributions and distributions to shareholders: Absorption of losses 24(d) (565,549) 565,549 Loss on interest in subsidiary (1,994) (1,994) (565,549) (1,994) 565,549 (1,994) At June 30, 2013 8,043,222 232,430 106,788 7,801,868 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Retained Total Unrealized Additional Other earnings Braskem Total Capital Legal Tax profit dividends comprehensive Treasury (accumulated shareholders' Non-controlling shareholders' Capital reserve reserve incentives reserve proposed income shares deficit) interest interest equity At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the period: Loss for the period (876,859) (876,859) (4,121) (880,980) Fair value of cash flow hedge, net of taxes 10,304 10,304 10,304 Foreign currency translation adjustment 36,623 36,623 12,646 49,269 46,927 (876,859) (829,932) 8,525 (821,407) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (230) 230 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 (13,848) 13,848 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (482,593) (482,593) (482,593) Capital increase of non-controlling shareholders 22,534 22,534 Gain on interest in subsidiary 1,511 1,511 (1,511) (482,593) 1,511 (481,082) 21,023 (460,059) At June 30, 2012 8,043,222 845,998 87,710 4,547 16,457 350,176 8,453,574 244,870 8,698,444 At December 31, 2012 (revised) 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 92,686 92,686 5,893 98,579 Fair value of cash flow hedge, net of taxes (1,001,615) (1,001,615) Foreign currency translation adjustment 99,728 99,728 8,522 108,250 (901,887) 92,686 (809,201) 14,415 (794,786) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes 484 Realization of additional property, plant and equipment price-level restatement, net of taxes (13,618) 13,618 (14,102) 14,102 Contributions and distributions to shareholders: Absorption of losses 24(d) (565,549) 565,549 Capital increase of non-controlling shareholders 35,405 35,405 Loss on interest in subsidiary (1,994) (1,994) (1,994) (565,549) (1,994) 565,549 (1,994) 35,405 33,411 At June 30, 2013 8,043,222 232,430 106,788 7,752,976 137,633 7,890,609 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of cash flows at June 30, 2013 All amounts in thousands of reais Parent Company Consolidated YTD13 YTD12 YTD13 YTD12 Profit (loss) before income tax and social contribution and after of discontinued operations results 165,054 (1,447,474) 203,776 (1,494,395) Adjustments for reconciliation of loss Depreciation, amortization and depletion 603,005 568,976 967,935 927,750 Results from equity investments (34,935) (252,090) 3,194 (2,080) Interest and monetary and exchange variations, net 494,918 1,326,788 511,995 1,611,653 Other 2,161 212 43,919 3,584 1,230,203 196,412 1,730,819 1,046,512 Changes in operating working capital Held-for-trading financial investments 105,343 30,079 101,391 (21,773) Trade accounts receivable (1,023,648) (110,040) (82,981) (251,271) Inventories (35,376) (617,804) (269,298) (897,422) Taxes recoverable 982 (231,804) (98,296) (358,927) Prepaid expenses (33,534) 19,908 (79,802) 29,880 Other receivables (115,762) (133,439) (13,013) 27,956 Trade payables 915,174 1,955,690 537,764 1,999,107 Taxes payable 2,397 (25,317) (8,645) (57,728) Long-term incentives (563) (4,973) (562) (4,973) Advances from customers (231,105) 481,240 201,441 93,364 Sundry provisions (24,037) 17,094 (42,216) 9,243 Other payables 20,458 143,814 365,045 149,949 Cash from operations 810,532 1,720,860 2,341,647 1,763,917 Interest paid (233,154) (354,000) (512,935) (392,491) Income tax and social contribution paid (21,874) (34,765) (21,487) Net cash generated by (used in) operating activities 565,329 1,344,986 1,793,947 1,349,939 Proceeds from the sale of fixed assets 1,141 747 Proceeds from the sale of investments 233,000 233,000 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates (35,204) (31) Acquisitions to property, plant and equipment (911,651) (2,150,117) (1,400,457) Acquisitions of intangible assets (7,767) (4,595) (8,264) (4,695) Held-for-trading and available for sale financial investments 10,329 (1,660) 19,584 (4,598) Net cash used in investing activities Short-term and long-term debt Obtained borrowings 3,629,200 1,698,231 4,584,995 3,595,351 Payment of borrowings (3,532,445) (2,536,219) (4,381,882) (3,182,616) Related parties Obtained loans 130,801 1,081,259 Payment of loans (114,621) (135,835) Net current transactions 185,584 (41,696) Dividends paid (30) (17) (30) (18) Non-controlling interests in subsidiaries 32,712 16,347 Net cash provided by (used in) financing activities 298,489 65,723 235,795 429,064 Exchange variation on cash of foreign subsidiaries (12,328) (24,816) Increase (decrease) in cash and cash equivalents 573,964 457,993 112,727 345,184 Represented by Cash and cash equivalents at the beginning for the period 1,627,928 2,224,335 3,287,622 2,952,272 Cash and cash equivalents at the end for the period 2,201,892 2,682,328 3,400,349 3,297,456 Increase (decrease) in cash and cash equivalents 573,964 457,993 112,727 345,184 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of value added At June 30, 2013 All amounts in thousands of reais Parent Company Consolidated Continued and discontinued operations Nota YTD13 YTD12 YTD13 YTD12 Revenue 13,403,305 11,790,829 21,893,699 20,777,664 Sale of goods, products and services, including discontinued operations 3(b) 13,420,007 11,747,235 21,958,474 20,489,394 Other income (expenses), net (4,749) 58,777 (47,006) 313,072 Allowance for doubtful accounts (11,953) (15,183) (17,769) (24,802) Inputs acquired from third parties Cost of products, goods and services sold (11,055,739) (8,965,192) (18,218,852) (16,229,208) Material, energy, outsourced services and others (406,244) (381,159) (641,618) (626,757) Impairment of assets (188) (450) (259) (5,656) Gross value added 1,941,134 2,444,028 3,032,970 3,916,043 Depreciation, amortization and depletion 3(b) (603,005) (568,976) (967,935) (927,750) Net value added produced by the entity 1,338,129 1,875,052 2,065,035 2,988,293 Value added received in transfer 388,397 453,169 449,809 376,211 Results from equity investments 3(b) 34,935 252,090 (3,194) 2,080 Financial income 3(b) 353,286 200,982 452,831 373,998 Other 176 97 172 133 Total value added to distribute 1,726,526 2,328,221 2,514,844 3,364,504 Personnel 245,928 254,125 392,965 426,926 Direct compensation 192,719 182,785 306,272 319,222 Benefits 34,376 53,543 62,999 82,927 FGTS (Government Severance Pay Fund) 18,833 17,797 23,694 24,777 Taxes, fees and contributions 440,322 652,301 729,286 1,152,504 Federal 131,940 (218,068) 355,742 (77,051) State 304,660 865,891 364,139 1,213,323 Municipal 3,722 4,478 9,405 16,232 Remuneration on third parties' capital 947,590 2,298,654 1,294,014 2,666,054 Financial expenses (including exchange variation) 881,868 2,227,844 1,211,513 2,572,826 Rentals 65,722 70,810 82,501 93,228 Remuneration on own capital 92,686 98,579 Profit for the period 3(b) 92,686 (876,859) 92,686 (896,805) Non-controlling interests in profit (loss) for the period 5,893 (4,121) Profit from discontinued operations 19,946 Value added distributed 1,726,526 2,328,221 2,514,844 3,364,504 The Management notes are an integral part of the financial statements 8 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil, 5 in the United States and 2 in Germany. Braskem S.A. is controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Material corporate and operating events (a.1) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton of polyvinyl chloride (“PVC”). With the plant’s opening, Braskem’s annual PVC production capacity increased to 710 kton (unaudited). (a.2) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, a new plant with annual production capacity of 103 kton (unaudited) of butadiene. The new plant is already operating at full production capacity. (a.3) In the last quarter of 2012, the ownership interests held in Cetrel and Braskem Distribuidora were divested, for R$208,100 and R$444,000, respectively. The Parent Company held 54.2% of the total and voting capital of Cetrel and 100% of the capital of Braskem Distribuidora. (a.4) The Extraordinary Shareholders Meeting held on May 15, 2013 approved the increase in the capital stock of the subsidiary Braskem Idesa S.A.P.I. (“Braskem Idesa”), without the issue of new shares, in the amount of R$141,620 (Mex$850,061), through capital injection of R$ 106,214 (Mex$ 637,546) by the parent company and R$ 35,406 (Mex$ 212,515) by the non-controlling shareholder. (b) Net working capital On June 30, 2013, net working capital at the Parent Company and Consolidated were negative R$2,279,490 and R$1,768,255, respectively. The consolidated figures are used in the management of working capital, since the Company uses mechanisms to transfer funds between the companies efficiently without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements. For this reasons, any analysis of the Parent Company’s working capital will not reflect the actual liquidity position of the consolidated group. Although the consolidated net working capital is negative, the Company does not have any issue regarding liquidity, since this condition is only temporary, for the following reason. Braskem S.A. and the Idesa Group temporarily financed the installation of the Ethylene XXI Project in Mexico of the subsidiary Braskem Idesa. The funds required are loaned by the shareholders proportionally to their interest in the capital of Braskem Idesa. As of June 30, 2013, a total of R$1,964 million had been loaned, of which R$1,472 million by Braskem and R$492 million by the Idesa Group. These funds will be repaid upon the release of funds under the long-term loan Project Finance structure. The contracts were executed in December 2012 and the first tranche was made in July 2013 (Note 32). The amount owed to the Idesa Group is recorded in “other accounts payable” under current liabilities in the consolidated financial statements (Note 21). Additionally, Braskem has three revolving credit lines in the amounts of: (i) US$350 million that may be used without restrictions for a period of four years as from November 2012; and (ii) US$250 million that may be used without restrictions for a period of five years as from August 2011; and (iii) R$450 million for a period of 9 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated three years as from December 2012. These credit facilities enable Braskem to reduce the amount of cash it holds. Up to June 30, 2013, Braskem had not drawn credit from these lines. (c) Effect of foreign exchange variation The Company has balances and transactions in other currencies, mainly in U.S. dollar, as well as financial investments, trade accounts receivable, trade payables, borrowings and sales. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date each operation occurs. These rates are informed by the Central Bank of Brazil. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: U.S. dollar, end of period June 2013 R$2.2156 December 2012 R$2.0435 Appreciation of the U.S. dollar in relation to the Brazilian real 8.42% Average U.S. dollar rate Six-month period ended June 30, 2013 R$2.0333 Six-month period ended June 30, 2012 R$1.8663 Appreciation of the U.S. dollar in relation to the Brazilian real 8.95% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. as of December 31, 2012, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2012 financial statements. The statement of operations and statement of comprehensive income for the second quarter of 2012 and for the period ended June 30, 2012, as well as their respective Notes for the period ended June 30, 2012 were restated to reflect the divestments of Cetrel S.A. (“Cetrel”) and of Distribuidora de Água Camaçari S.A. (“Braskem Distribuidora”), as well as the decision to divest IQ Soluções & Química S.A. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) (Note 3). The balance sheet and statement of changes in shareholders' equity as on December 31, 2012, were resubmitted to reflect the effects of the retroactive application of CPC33(R1) and IAS 19, as explained in Note 20. 10 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 (R1) and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. (b) Parent company quarterly information The parent company Quarterly Information was prepared and is being presented in accordance with pronouncement CPC 21. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2012 financial statements, except as presented in Notes 2.2.1 and 2.2.2. 2.2.1 Defined benefit plans The defined benefit plans are financed by contributions to pension funds and the use of actuarial assumptions is necessary to measure the liability and the expenses of the plans, as well as the existence of actuarial gains and losses. The liability recognized in respect of these plans is the present value of the defined benefit obligation at the balance sheet date, less the fair value of plan assets, adjusted by actuarial gains or losses and past-service costs. The cost components of defined-benefit plans are recognized as follows: (i) actuarial gains and losses from the actuarial remeasurement are recognized under “other comprehensive income”. (ii) immediate recognition of the costs of past services in the profit or loss as they are incurred; and (iii) the net amount of interest on the assets and liabilities of the plan are recorded in the financial results of the period. Until 2012, item (i) above was not recognized if the amount was lower than 10% (a) of the amount of the current defined benefit obligation; and (b) of the fair value of any plan assets. As of 2013, the amount must be recognized at the moment it is determined. The effects of this change in accounting standard are described in Note 20. 2.2.2 Derivative instruments and hedge operations (a) Derivative instruments Derivatives are permanently recognized at fair value. The recognition of gain or loss in the result depends on the designation of the derivative as a hedge instrument. 11 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Hedge operations The fair value of a hedge derivative is classified as a non-current asset or liability when the remaining maturity of the hedged item is greater than 12 months. The Management may designate the derivatives contracted as hedges for a specific risk associated to a recognized asset or liability, or a highly probable expected operation (cash flow hedge) and non-derivative financial instruments as hedges for the flow of highly probable future exports. At the beginning of the operation, the Company documents the relationship between the hedge instruments and the respective hedged items, as well as the risk management objectives and strategy for undertaking the hedge. It also constantly documents its assessment as to whether the derivatives and non-derivatives used in the hedge operations are highly effective in offsetting the changes in fair values ​​or cash flows of the hedged items. The effective portion of changes in fair value of the hedge derivatives and the foreign exchange variation on financial liabilities designated and qualified as hedges for the flow of exports are recognized in "other comprehensive income". These amounts are transferred to the “financial result” in the periods when the item covered by hedge affects the result. The not effective portion is immediately booked at the statement of operations as “financial result”. When a hedge instrument expires, is sold, or no longer meets the criteria for hedge accounting, it is discontinued prospectively and all the accumulated gain or loss in shareholders' equity remains there and is recognized in the profit or loss of the year when the hedged item or transaction impacts the result. If the hedged item or transaction is settled in advance or discontinued or if any foreseen transaction is not expected to occur, the accumulated gain or loss in shareholders' equity is immediately transferred to "financial results". Cash flow hedge operations held by the Company are described in Note 23. (c) Derivatives measured at fair value through profit and loss Derivatives not designated as hedge instruments are classified as current assets or liabilities. Changes in the fair value of these derivative instruments are recognized immediately in the statement of operations under “financial results”, regardless of the instrument contracted. Consolidated quarterly information The consolidated quarterly information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: 12 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Total interest - % Headquarters (Country) Jun/2013 Dec/2012 Jun/2012 Direct and Indirect subsidiaries Braskem America, Inc. (“Braskem America”) USA 100.00 100.00 100.00 Braskem America Finance Company ("Braskem America Finance") USA 100.00 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") (i) Austria 100.00 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") (ii) Mexico 75.00 75.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") (ii) Mexico 75.00 75.00 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 100.00 Braskem International GmbH ("Braskem Austria") Austria 100.00 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) Netherlands 100.00 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Ltda. (“Braskem Petroquímica”) Brazil 100.00 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") Spain 100.00 100.00 100.00 Braskem Qpar S.A. (“Braskem Qpar”) Brazil 100.00 100.00 100.00 Cetrel S.A. ("Cetrel") (iii) Brazil 53.91 Common Industries Ltd. (“Common”) British Virgin Islands 100.00 100.00 100.00 Distribuidora de Água Camaçari S.A. ("Braskem Distribuidora") (iii) Brazil 100.00 IQ Soluções & Química S.A.(“Quantiq”) (iv) Brazil 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) (iv) Brazil 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brazil 100.00 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 100.00 (i) Company merged in August 2012. (ii) The Company incresed its interest in this investiment in November 2012. (iii) Disvestments in December 2012. (iv) Investments classified as non-current assets held for sale and presented in consolidated assets and liabilities in specific lines. Non-controlling interest in the equity and results of operations of the Company’s subsidiaries Equity Profit (loss) for the period Jun/2013 Dec/2012 YTD13 YTD12 Braskem Idesa 137,633 87,813 5,893 (9,701) Cetrel 5,580 Total 137,633 87,813 5,893 13 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Reconciliation of equity and profit (loss) for the period between parent company and consolidated Equity Profit (loss) for the period Jun/2013 Dec/2012 YTD13 YTD12 Parent Company 7,801,868 8,613,063 92,686 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) 0 Non-controlling interest 137,633 87,813 5,893 (4,121) Consolidated 7,890,609 8,651,984 98,579 3. Held-for-sale assets and discontinued operations (a) Assets held for sale - Quantiq and IQAG These investments are in the process of sale and the Management of the Company estimates that the negotiations will be concluded in 2013. The operating profits or losses of Quantiq and IQAG were presented in the segment information as operating segment “Chemical distribution” (Note . The operating profits or losses of this segment in the period ended June 30, 2012 were R$18,997. The profits and losses of Quantiq and IQAG in 2012 are presented under “profit or loss from discontinued operations” in the consolidated statement of operations, and further detailed in item (b) of this Note. The assets and liabilities of these companies on December 31, 2012 are presented under “held-for-sale assets” and “held-for-sale liabilities”, respectively. These amounts should be assessed at the lowest between the book value as of December 31, 2012 and fair value, until the sale or eventual withdrawal from the divestment. Profit or loss from discontinued operations includes only transactions with third parties. The balances on June 30, 2013 and 2012 and the transactions during the period ended June 30, 2013 and 2012 of the parent company with Quantiq and IQAG are as follows: Income statement transactions from January to June 30, 2013 Balances at June 30, 2013 Assets Liabilities Sales /Purchases of products Current Current Non-current Trade accounts receivable Dividends and interest on capital receivable Total Trade payables Other receivable Total Payable notes Assets held for sale Quantiq 3,188 7,912 11,100 20 1,954 1,974 61,157 67,258 IQAG 2,997 Total 3,188 7,912 11,100 20 1,954 1,974 64,154 67,258 Income statement transactions from January to June 30, 2012 Balances at December 31, 2012 Assets Liabilities Current Current Non-current Sales /Purchases of products Trade accounts receivable Payable notes Payable notes Assets held for sale Quantiq 610 1,954 81,418 100,450 IQAG 1,235 Total 610 1,954 82,653 100,450 The statements of cash flow and of value added for 2012 include the results from discontinued operations. 14 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Discontinued operations – Cetrel, Braskem Distribuidora, Quantiq and IQAG The results from investments available-for-sale (Note 3(a)) and from investments of Cetrel and Braskem Distribuidora sold in December 2012 (Note 1(a.3)) are included in these statements. Income from discontinued operations YTD12 Net sales revenue 334,950 Cost of products sold (245,763) Gross profit 89,187 Selling, General and administrative expenses Other operating income, net 2,394 Operating profit 29,751 Financial results 189 Profit before income tax and social contribution 29,940 Current and deferred income tax and social contribution Discontinued operations results 19,946 Earnings per share attributable to the shareholders of the Company of continued operations at the end of the year (R$) (i) Basic earnings per share - preferred 0.0577 Diluted earnings per share - preferred 0.0577 (i) Increase in loss per share of the Company 15 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Cash flow information from discontinued operations YTD12 Profit before income tax and social contribution Adjustments for reconciliation of profit Depreciation, amortization and depletion 7,466 Interest and monetary and exchange variations, net 1,765 Other adjustments 129 39,300 Changes in operating working capital Net cash generated by operating activities 13,124 Acquisitions to property, plant and equipment Acquisitions of intangible assets (100) Net cash used in investing activities Short-term and long-term debt Payment of borrowings (5,299) Net cash used in financing activities Decrease in cash and cash equivalents 1,620 Represented by Cash and cash equivalents at the beginning of the year 148,642 Cash and cash equivalents at the end of the year 150,262 Decrease in cash and cash equivalents 1,620 16 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Statement of value added for discontinued operations Discontinued operations YTD12 Revenue 434,240 Sale of goods, products and services, including discontinued operations 431,874 Other income (expenses), net 2,366 Inputs acquired from third parties Cost of products, goods and services sold Material, energy, outsourced services and others Gross value added 59,379 Depreciation, amortization and depletion (694) Net value added produced by the entity 58,685 Value added received in transfer 7,712 Financial income 7,676 Other 36 Total value added to distribute 66,397 Personnel 1,645 Direct compensation 1,375 Benefits 208 FGTS (Government Severance Pay Fund) 62 Taxes, fees and contributions 14,093 Federal 10,201 Municipal 3,892 Remuneration on third parties' capital 30,713 Financial expenses (including exchange variation) 7,487 Rentals 23,226 Remuneration on own capital 19,946 Result from discontinued operations 19,946 Value added distributed 66,397 17 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated 4. Cash and cash equivalents Consolidated Jun/2013 Dec/2012 Cash and banks 354,795 398,142 Cash equivalents: Domestic market 1,965,324 1,293,164 Foreign market 1,080,230 1,596,316 Total 3,400,349 3,287,622 This table was presented in the 2012 annual financial statements of the Company, in Note 7. 5. Financial investments Consolidated Jun/2013 Dec/2012 Held-for-trading Investments in FIM Sol 38,027 50,803 Investments in foreign currency 4,376 5,256 Shares 1,679 3,023 Loans and receivables Investments in FIM Sol 77,469 Investments in local currency 513 Held-to-maturity Quotas of investment funds in credit rights (i) (i) 38,756 52,559 Restricted deposits 1,281 Time deposit investment 11,415 15,731 Investments in foreign currency 222,297 307,639 Compensation of investments in foreign currency (ii) (ii) (222,297) (307,639) Total 94,253 206,635 In current assets 39,149 172,146 In non-current assets 55,104 34,489 Total 94,253 206,635 This table was presented in the 2012 annual financial statements of the Company, in Note 8. (i) On June 30, 2013, the Parent Company held junior subordinated shares issued by receivables-backed investment funds. These shares are measured by their redemption value and are held until the conclusion of operations of said funds. The funds issue two other types of shares that enjoy priority in compensation over the junior subordinated shares. The risk related to the operations of these funds is limited to the value of the shares held by the Parent Company. (ii) On June 30, 2013, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement of the Parent Company, in the amount of US$100million, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 15). This accounting offset was carried out in accordance with CPC 39 and IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. On April 5, 2013, the amount of US$50 million was settled upon maturity. 18 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated 6. Trade accounts receivable Parent company Consolidated Jun/2013 Dec/2012 Jun/2013 Dec/2012 Consumers Domestic market 1,065,119 790,518 1,271,484 1,038,673 Foreign market 2,038,396 1,283,605 1,450,007 1,582,433 Allowance for doubtful accounts (215,875) (203,922) (275,429) (256,884) Total 2,887,640 1,870,201 2,446,062 2,364,222 In current assets 2,747,302 1,834,491 2,302,954 2,326,480 In non-current assets 140,338 35,710 143,108 37,742 Total 2,887,640 1,870,201 2,446,062 2,364,222 This table was presented in the 2012 annual financial statements of the Company, in Note 9. The Company realizes part of its trade accounts receivable through the sale of trade notes to funds that acquire receivables. These operations are not entitled to recourse, for which reason the trade notes are written-off at the moment of the operation. 7. Inventories Parent company Consolidated Jun/2013 Dec/2012 Jun/2013 Dec/2012 Finished goods 1,684,206 1,417,380 3,114,019 2,622,736 Raw materials, production inputs and packaging 710,957 908,298 944,194 1,175,451 Maintenance materials 113,342 113,118 220,145 211,517 Advances to suppliers 5,225 10,969 49,634 61,385 Imports in transit and other 38,549 28,785 46,031 30,966 Total 2,552,279 2,478,550 4,374,023 4,102,055 This table was presented in the 2012 annual financial statements of the Company, in Note 10. 19 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated 8. Related parties The information concerning related parties was presented in the 2012 annual financial statements of the Company, in Note 11. (a) Parent company Balances at June 30, 2013 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 8,155 4,340 12,495 Braskem Argentina 95,054 95,054 Braskem Chile 10,511 10,511 Braskem Holanda 34,145 168 34,313 Braskem Idesa 28,054 2,742 30,796 386,217 386,217 Braskem Inc 1,266,885 1,266,885 8,415 8,415 Braskem México 528 528 Braskem Participações 97 97 1,632 1,632 Braskem Petroquímica 21,880 34,000 (i) 55,880 Braskem Qpar 502 502 1,216,519 1,216,519 Lantana 60 60 Riopol 9,542 93,500 (i) 103,042 1,475,256 7,347 127,500 1,610,103 1,218,151 394,692 1,612,843 Jointly-controlled subsidiary RPR 159 439 (i) 598 159 439 598 Associated companies Borealis Brasil S.A. ("Borealis") 475 187 662 Sansuy Administração, Participação, Representação e Serviços Ltda ("Sansuy") 14,931 14,931 15,406 187 15,593 Related companies Odebrecht and subsidiaries 2,872 419,100 (ii) 421,972 Petrobras and subsidiaries 59,305 11,283 70,588 65,029 12,993 78,022 62,177 11,283 419,100 492,560 65,029 12,993 78,022 SPE FIM Sol 1,515,239 (iii) 1,515,239 1,515,239 1,515,239 Total 1,552,998 7,534 11,283 2,062,278 3,634,093 1,218,151 459,721 12,993 1,690,865 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” (iii) Amounts under “cash and cash equivalents”: R$1,477,212 and under “financial investments”: R$38,027 20 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at June 30, 2013 Liabilities Current Non-Current Trade payables Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Payable notes Advance to export Current accounts Payable notes Subsidiaries Braskem America 79 208,908 243 209,230 443,120 443,120 Braskem Austria 45,543 45,543 354,496 354,496 Braskem Holanda 27,317 27,317 2,844,444 2,844,444 Braskem Importação 113 113 Braskem Inc 3,835,654 458,650 868 4,295,172 3,518,898 93,440 3,612,338 Braskem Petroquímica 2,743 2,743 47,691 47,691 Braskem Qpar 1,568 1,568 Politeno Empreendimentos 15 15 Riopol 657 657 1,120,757 1,120,757 3,840,701 458,650 281,768 1,111 4,582,230 3,518,898 3,642,060 1,168,576 93,440 8,422,974 Related companies Odebrecht and subsidiaries 9,913 9,913 Petrobras and subsidiaries 1,441,480 1,441,480 1,451,393 1,451,393 Total 5,292,094 458,650 281,768 1,111 6,033,623 3,518,898 3,642,060 1,168,576 93,440 8,422,974 21 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to June 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,495 (71,063) Braskem Argentina 102,101 8,541 Braskem Austria (47,905) Braskem Chile 14,141 976 Braskem Finance 1 Braskem Holanda 137,576 (307,266) Braskem Idesa 24,814 38,118 Braskem Importação (1) Braskem Inc 1,049,513 327,887 (613,698) Braskem Petroquímica 235,928 103,142 Braskem Qpar 5,874 58,969 Lantana 5 Riopol 95,653 66,020 1,671,095 556,018 Jointly-controlled subsidiary RPR 10,167 175 10,167 175 Associated companies Borealis 166,666 Sansuy 18,556 4,352 185,222 4,352 Related companies Odebrecht and subsidiaries 10,798 141,846 Petrobras and subsidiaries 476,498 5,663,346 2,206 487,296 5,805,192 2,206 Post-employment benefit plan Odebrecht Previdência Privada ("Odeprev") 6,896 6,896 Total 2,353,780 6,365,737 6,896 22 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Current Non-current Trade accounts receivable Related Parties Other Total Related Parties Total Receivable notes Other receivable Current accounts Loan agreements Other receivable Subsidiaries Braskem America 20,295 4,011 24,306 Braskem Argentina 95,273 20 95,293 Braskem Chile 429 429 Braskem Holanda 7,588 168 39 7,795 Braskem Idesa 3,026 3,026 Braskem Inc 478,182 478,182 7,584 7,584 Braskem Participações 96 96 1,611 1,611 Braskem Petroquímica 5,939 34,000 (i) 39,939 54,085 54,085 Braskem Qpar 1,138 196 1,334 849,437 849,437 Lantana 57 57 Riopol 5,066 50 93,500 (i) 98,616 613,910 7,301 305 127,500 749,016 905,133 7,641 912,774 Jointly-controlled subsidiary RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 252 187 439 Sansuy 15,609 15,609 15,861 187 16,048 Related companies Odebrecht and subsidiaries 652,148 (ii) 652,148 Petrobras and subsidiaries 85,566 6,113 91,679 62,822 12,993 75,815 85,566 6,113 652,196 743,827 62,822 12,993 75,815 SPE FIM Sol 1,083,190 (iii) 1,083,190 1,083,190 1,083,190 Total 715,337 7,488 6,418 1,865,531 2,594,726 905,133 70,463 12,993 988,589 (i) Amounts under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” (iii) Amounts under “cash and cash equivalents”: R$954,919 and under “financial investments”: R$128,271 23 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Liabilities Current Non-Current Trade payables Advances from customers Borrowings Accounts payable to related parties Total Borrowings Accounts payable to related parties Total Advance to export Payable notes Advance to export Payable notes Subsidiaries Braskem America 181,639 170 181,809 408,700 408,700 Braskem Holanda 80 24,382 24,462 2,521,323 2,521,323 Braskem Importação 113 113 Braskem Inc 2,677,575 53,406 800 2,731,781 3,245,562 86,181 (i) 3,331,743 Braskem Petroquímica 863 863 Braskem Qpar 40 40 Politeno Empreendimentos 15 15 Riopol 954 954 651,422 (i) 651,422 2,679,432 80 53,406 206,021 970 2,939,909 3,245,562 2,930,023 737,731 6,913,316 Related companies Odebrecht and subsidiaries 1,388 1,388 Petrobras and subsidiaries 1,193,461 1,193,461 1,194,849 1,194,849 Total 3,874,281 80 53,406 206,021 970 4,134,758 3,245,562 2,930,023 737,731 6,913,316 (i) Amount refers to “current accounts” 24 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Income statement transactions from January to June 30, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Subsidiaries Braskem America 5,425 1,413 Braskem Argentina 59,906 1,924 Braskem Chile 21,438 119 Braskem Finance 1 Braskem Holanda 246,737 (301,120) Braskem Idesa 14 Braskem Inc 21,069 1,096,587 (631,305) Braskem Petroquímica 180,481 100,280 Braskem Qpar 22,548 41,926 Ideom 2 5,500 Lantana 4 Riopol 71,688 49,295 629,294 1,293,588 Jointly-controlled subsidiary RPR 1,940 1,482 743 1,940 1,482 743 Associated companies Borealis 35,694 Sansuy 13,504 6,902 49,198 6,902 Related companies Odebrecht and subsidiaries 244,296 Petrobras and subsidiaries 321,686 5,153,849 2,341 Other 82,459 321,686 5,480,604 2,341 Post employment benefit plan Odeprev 12,490 12,490 Total 1,002,118 6,782,576 12,490 25 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Consolidated Balances at June 30, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled subsidiary RPR 159 439 (i) 598 159 439 598 Associated companies Borealis 475 187 662 Sansuy 14,931 14,931 15,406 187 15,593 Related companies Odebrecht and subsidiaries 2,872 419,100 (ii) 421,972 111,080 Petrobras and subsidiaries 65,774 20,143 85,917 65,029 66,301 131,330 1,537,106 68,646 20,143 419,100 507,889 65,029 66,301 131,330 1,648,186 Total 84,211 187 20,143 419,539 524,080 65,029 66,301 131,330 1,648,186 (i) Amount under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to June 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 10,521 20,316 10,521 20,316 Associated companies Borealis 180,194 Sansuy 18,556 4,352 198,750 4,352 Related companies Odebrecht and subsidiaries 10,798 142,166 Petrobras and subsidiaries 667,142 8,930,305 2,206 677,940 9,072,471 2,206 Post employment benefit plan Odeprev 8,840 8,840 Total 887,211 9,097,139 2,206 8,840 26 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Balances at December 31, 2012 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled subsidiary RPR 2,645 (i) 2,645 2,645 2,645 Associated companies Borealis 1,017 187 1,204 Sansuy 15,640 15,640 16,657 187 16,844 Related companies Odebrecht and subsidiaries 652,100 (ii) 652,100 1,388 Petrobras and subsidiaries 95,462 13,725 109,187 62,822 64,805 127,627 1,505,754 95,462 13,725 652,100 761,287 62,822 64,805 127,627 1,507,142 Total 112,119 187 13,725 654,745 780,776 62,822 64,805 127,627 1,507,142 (i) Amount under “dividends and interest on capital receivable” (ii) Amounts under “other accounts receivable” Income statement transactions from January to June 30, 2012 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled subsidiary RPR 2,247 17,877 743 2,247 17,877 743 Associated companies Borealis 41,539 Sansuy 13,504 6,902 55,043 6,902 Related companies Odebrecht and subsidiaries 244,344 Petrobras and subsidiaries 477,410 8,352,188 1,992 Other 83,084 477,410 8,679,616 1,992 Post employment benefit plan Odeprev 14,469 14,469 Total 534,700 8,704,395 2,735 14,469 27 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Key management personnel Parent company and Consolidated Non-current liabilities Jun/2013 Dec/2012 Long-term incentives 2,812 2,897 Total 2,812 Income statement transactions Parent company and Consolidated YTD13 YTD12 Remuneration Short-term benefits to employees and managers 23,432 26,302 Post-employment benefit 140 102 Long-term incentives 51 298 Total 23,623 26,702 9. Taxes recoverable Parent company Consolidated Note Jun/2013 Dec/2012 Jun/2013 Dec/2012 Parent Company and subsidiaries in Brazil IPI 33,969 31,647 36,485 32,734 Value-added tax on sales and services (ICMS) - normal operations 425,254 447,086 853,755 845,045 ICMS - credits from PP&E 86,685 108,910 123,309 178,920 Social integration program (PIS) and social contribution on 384,271 419,170 441,339 484,692 revenue (COFINS) - normal operations PIS and COFINS - credits from PP&E 134,467 147,764 262,862 273,693 PIS and COFINS - Provisional measure 613/13 (a) 55,928 78,551 PIS and COFINS - Law 9,718/98 120,383 158,570 127,238 171,140 PIS - Decree-Law 2,445 and 2,449/88 69,772 70,856 102,450 104,256 Income tax and social contribution (IR and CSL) 347,408 323,924 496,660 452,867 REINTEGRA program (b) 247,281 194,694 265,324 217,775 Other 137,881 129,612 160,392 150,980 Foreign subsidiaries Value-added tax (c) 185,615 90,301 Income tax 836 177 Other 1,590 765 Total 2,043,299 2,032,233 3,136,406 3,003,345 Current assets 1,086,969 1,005,842 1,683,079 1,476,211 Non-current assets 956,330 1,026,391 1,453,327 1,527,134 Total 2,043,299 2,032,233 3,136,406 3,003,345 The information related to taxes recoverable was presented in the 2012 annual financial statements of the Company, in Note 12. 28 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a) PIS and COFINS – Provisional Presidential Decree No. 613/13 Provisional Presidential Decree No. 613 was published on May 8, 2013, which, among others, reduced the PIS and COFINS taxes on imports and on revenue from sales in the domestic market of inputs manufactured by domestic manufacturers and offers fresh credit to the chemical and petrochemical production chain. The price of raw materials acquired by Braskem includes PIS and COFINS taxes at 1%. While recording such purchases, Braskem considers a credit related to these contributions at the rate of 9.25% thus generating a benefit equivalent to 8.25% of the value of such purchases. Starting 2016, the rate of 1% will gradually increase to reach 9.25% as of 2018. The realization of these credits may occur in two ways: (i)offset of overdue or falling due liabilities related to taxes levied by the Federal Revenue Service; or (ii) cash reimbursement. (b) REINTEGRA Program In the period ended June 30, 2013, the Company recognized credits in the amount of R$92,587 (Note 27) and offset the amount of R$45,038. (c) Value added tax (“VAT”) On June 30, 2013, this line included: (i) R$33,734 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$151,881 from purchases of machinery and equipment for the Ethylene XXI Project. These credits may be refunded, in cash, by the local government or offset with VAT due from the start of operations of the project. Other accounts receivable - consolidated The main change is due to the receipt of R$233,000 from the divestment, in December 2012, of the interests held by the Parent Company in Cetrel and Braskem Distribuidora. The information related to other accounts receivable was presented in the 2012 annual financial statements, in Note 15. Judicial deposits Consolidated Jun/2013 Dec/2012 Judicial deposits Tax contingencies 97,871 101,499 Labor and social security contingencies 77,020 73,177 Other 4,918 4,942 Total 179,809 179,618 The information related to judicial deposits was presented in the 2012 annual financial statements of the Company, in Note 13. 29 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Investments The information related to investments was presented in the Company’s 2012 annual financial statements, in Note 16. (a) Information on investments (a.1) Investments of the Parent Company Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Jun/2013 Jun/2013 Jun/2012 Jun/2013 Dec/2012 Subsidiaries Braskem Alemanha 5.66 (34,616) (45,348) 989,792 961,450 Braskem America (i) 252,851 Braskem Argentina 96.77 169 (523) 8,019 7,850 Braskem Austria 100.00 (346) - (300) 81 Braskem Chile 99.02 48 150 1,830 1,782 Braskem Distribuidora (ii) 6,561 Braskem Holanda 100.00 (3,195) 11,414 1,241,860 1,188,368 Braskem Finance 100.00 (10,224) (25,643) (127,653) (117,429) Braskem Idesa 75.00 23,507 (27,719) 550,532 351,249 Braskem Importação 0.04 (1) (1) 203 203 Braskem Inc. 100.00 (99,240) 27,475 202,589 301,829 Braskem Participações 100.00 1,518 286 (360) (1,945) Braskem Petroquímica 100.00 45,285 22,280 1,639,258 1,593,973 Braskem Qpar 96.96 (105,614) (49,646) 2,430,475 2,536,089 Cetrel (iii) 11,569 IQAG (iv) 0.12 627 3,942 Petroquímica Chile 97.96 (962) 212 5,573 6,535 Politeno Empreendimentos 99.98 (6) (2) 601 607 Quantiq (iv) 99.90 7,524 249,383 Riopol 100.00 246,472 43,356 2,878,810 2,632,337 Jointly-controlled subsidiary RPR 33.20 6,483 2,696 116,798 128,591 (i) Investment transferred to the subsidiary Braskem Alemanha in December 2012. (ii) Company divested in December 2012. (iii) Investment divested in December 2012. (iv) Assets held for sale. Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Jun/2013 Jun/2013 Jun/2012 Jun/2013 Dec/2012 Associates Borealis 20.00 5,492 5,703 166,746 165,459 Companhia de Desenvolvimento Rio Verde ("Codeverde") 35.97 (406) 649 45,671 46,342 Sansuy 20.00 (11) (12) 1,709 1,722 30 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a.2) Investments of subsidiaries Interest in Adjusted net profit (loss) Adjusted total capital (%) for the period equity Jun/2013 Jun/2013 Jun/2012 Jun/2013 Dec/2012 Braskem Alemanha Braskem America (i) 100.00 11,329 884,552 810,315 Braskem America Braskem America Finance 100.00 72 (505) 1,108 (4,206) Braskem Austria Braskem Austria Finance (v) 100.00 47 47 Braskem Espanha (vi) 100.00 8 8 Braskem Chile Braskem Argentina (x) (523) 7,850 Petroquímica Chile 2.03 (962) 212 5,573 6,535 Braskem Distribuidora Lantana (viii) 6,845 Braskem Holanda Braskem Alemanha 94.34 (34,616) (45,348) 989,792 961,450 Propilsur 49.00 (2,433) (515) 104,427 109,695 Polimerica (ix) (13) Braskem Idesa Braskem Idesa Serviços 100.00 788 234 3,747 2,726 Braskem Importação Braskem México 0.03 1,557 259 1,626 Braskem Inc. Braskem Chile 0.98 48 150 1,830 1,782 Lantana 3.66 (44) 6,845 (588) (544) Petroquímica Chile 0.01 (962) 212 5,573 6,535 Braskem Participações Braskem Argentina (x) 3.23 169 8,019 7,850 Braskem Importação (vii) 99.96 (1) 203 203 Braskem México 99.97 1,557 259 1,626 Politeno Empreendimentos 0.02 (6) (2) 601 607 Quantiq (iv) 0.10 7,524 249,383 Lantana (viii) 96.34 (44) (588) (544) Braskem Petroquímica Braskem Qpar 3.04 (105,614) (49,646) 2,430,475 2,536,089 Cetrel (iii) 11,569 Braskem Qpar Common 100.00 699 550 8,248 7,550 Common Norfolk 100.00 7,284 6,076 77,353 70,069 Quantiq IQAG (iv) 99.88 627 3,942 (v) Company incorporated in August 2012. (vi) Company incorporated in June 2012. (vii) Company acquired by Braskem Participações in August 2012. (viii) Company acquired by Braskem Participações in October 2012. (ix) Withdrawal of the interest in this investment in November 2012 (x) Shares acquired from Braskem Participações in April 2013. 31 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Changes in investments – parent company Dividends Equity in results of investees Currency Balance at Capital and interest Effect Adjustment of Goodwill Interest translation Balance at Dec/2012 increase on equity of results profit in inventories amortization Other loss adjustments Jun/2013 Subsidiaries and jointly-controlled subsidiaries Domestic subsidiaries Braskem Petroquímica 1,452,589 45,285 (131) (1,718) 1,496,025 Braskem Qpar 3,367,628 (102,402) 2,155 (56,889) 47,746 (i) 3,258,238 Politeno Empreendimentos 607 (6) 601 Quantiq 253,272 (7,912) 245,360 Riopol 2,630,417 246,472 1,297 2,878,186 RPR 42,698 (3,916) 38,782 7,747,211 185,433 3,321 47,746 7,917,192 Foreign subsidiaries Braskem Alemanha 53,753 (1,959) 4,232 56,026 Braskem Argentina 7,850 169 8,019 Braskem Austria 81 (81) Braskem Chile 1,782 48 1,830 Braskem Holanda 1,177,221 (3,195) 67,834 1,241,860 Braskem Idesa 263,437 106,214 17,630 (1,994) 27,612 412,899 Braskem Inc. 301,829 (99,240) 202,589 Petroquímica Chile 6,535 (962) 5,573 1,812,488 106,214 99,678 1,928,796 Total subsidiaries and jointly-controlled subsidiaries 9,559,699 106,214 97,924 3,321 47,665 99,678 9,845,988 Associates Domestic subsidiaries Borealis 31,945 1,403 33,348 Nitrocolor 38 (38) Total associates 31,945 38 1,403 33,348 Total subsidiaries, jointly-controlled subsidiaries and associates 9,591,644 106,252 99,327 3,321 47,627 99,678 9,879,336 (i) Settlement of this subsidiary contingencies that were recorded when the purchase. 32 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (c) Breakdown of equity accounting results Parent company Consolidated Jun/2013 Jun/2012 Jun/2013 Jun/2012 Equity in results of subsidiaries, associate and jointly-controlled 102,648 321,851 (3,194) 707 Amortization of fair value adjustment (i) (45,509) Provision for losses on investments (25,625) Other 1,373 1,373 34,935 252,090 2,080 (i) Amortization of fair value adjustments comprises the following: · R$56,889 related to the amortization of fair value adjustments on the assets and liabilities from the acquisition of Quattor. This amount is distributed in the following items of the consolidated statement of operations: “net sales revenue” of R$8,859; “cost of sales” of R$46,033; “general and administrative expenses” of R$45, and “financial results” of R$6,661. The effect of deferred income tax and social contribution was R$4,709. · R$1,718 related to the amortization of fair value adjustments on property, plant and equipment of the subsidiary Braskem Petroquímica. Property, plant and equipment Consolidated Jun/2013 Dec/2012 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 421,001 421,001 417,077 417,077 Buildings and improvements 1,770,606 (733,643) 1,036,963 1,749,193 (699,935) 1,049,258 Machinery, equipment and installations 24,749,437 (10,119,615) 14,629,822 24,514,118 (9,296,148) 15,217,970 Projects in progress 6,095,224 6,095,224 4,057,731 4,057,731 Other 847,911 (410,064) 437,847 805,160 (370,411) 434,749 Total 33,884,179 22,620,857 31,543,279 21,176,785 This table was presented in the Company’s 2012 annual financial statements, in Note 17. Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended June 30, 2013 that indicate the need for impairment testing on the property, plant and equipment. 33 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Intangible Assets Consolidated Jun/2013 Dec/2012 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,804) 2,058,918 3,187,722 (1,128,804) 2,058,918 Trademarks and patents 200,605 (75,609) 124,996 199,367 (71,141) 128,226 Software and use rights 435,118 (210,908) 224,210 402,396 (183,908) 218,488 Contracts with customers and suppliers 701,560 (181,125) 520,435 685,890 (150,556) 535,334 4,525,005 2,928,559 4,475,375 2,940,966 This table was presented in the 2012 annual financial statements of the Company, in Note 18. Impairment testing of intangible assets with indefinite useful life There were no significant events or circumstances in the period ended June 30, 2013 that indicated the need for impairment testing of the intangible assets with indefinite useful life. Borrowings Annual financial charges Consolidated Average interest (unless otherwise stated) Monetary restatement Jun/2013 Dec/2012 Foreign currency Bonds and Medium term notes (MTN) Note 15 (a) Note 15 (a) 9,927,075 9,278,759 Advances on exchange contracts US dollar exchange variation 1.54% 173,939 Export prepayments Note 15 (b) Note 15 (b) 977,944 513,610 BNDES Note 15 (c) Note 15 (c) 508,738 495,260 Export credit notes Note 15 (d) Note 15 (d) 853,840 787,687 Working capital US dollar exchange variation 1.54% above Libor 1,089,536 917,283 Other US dollar exchange variation 4.00% above Libor 2,439 Other Exchange variation (UMBNDES) 6.06% 768 Other US dollar exchange variation 1.15% 236,215 Transactions costs, net (84,174) (60,285) Local currency Export credit notes Note 15 (d) Note 15 (d) 2,518,938 2,384,414 BNDES Note 15 (c) Note 15 (c) 2,294,795 2,381,892 BNB/ FINAME/ FINEP/ FUNDES 6.98% 608,067 605,273 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.32% 20,231 25,746 Other TJLP 2.87% 7,292 Total 18,953,644 17,511,638 Current liabilities 2,796,159 1,836,028 Non-current liabilities 16,157,485 15,675,610 Total 18,953,644 17,511,638 The information related to borrowings was presented in the 2012 annual financial statements of the Company, in Note 19. 34 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a) Bonds and MTN Issue amount Interest Consolidated Issue date (US$ in thousands) Maturity (% per year) Jun/2013 Dec/2012 July 1997 250.000 June 2015 9.38 145,227 134,175 January 2004 250.000 January 2014 11.75 180,128 169,609 September 2006 275.000 January 2017 8.00 295,019 275,270 June 2008 500.000 June 2018 7.25 987,796 1,026,894 May 2010 400.000 May 2020 7.00 889,636 820,621 May 2010 350.000 May 2020 7.00 783,452 722,596 October 2010 450.000 no maturity date 7.38 1,014,585 935,776 April 2011 750.000 April 2021 5.75 1,675,982 1,545,798 July 2011 500.000 July 2041 7.13 1,142,442 1,053,701 February 2012 250.000 April 2021 5.75 560,535 516,995 February 2012 250.000 no maturity date 7.38 563,659 519,876 May 2012 500.000 May 2022 5.38 1,117,393 1,030,598 July 2012 250.000 July 2041 7.13 571,221 526,850 Total 4,975,000 9,927,075 9,278,759 (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Jun/2013 Dec/2012 May 2010 150.000 May-2015 US dollar exchange variation + semiannual Libor + 2.40 333,231 307,406 December 2010 100.000 December-2017 US dollar exchange variation + semiannual Libor + 2.47 223,207 206,204 January 2013 200.000 November-2022 US dollar exchange variation + semiannual Libor + 1.10 421,506 Total 450.000 977,944 513,610 (c) BNDES borrowings Consolidated Projects Issue date Maturity Charges (% per year) Jun/2013 Dec/2012 Foreign currency Other 2006 October-2016 US dollar exchange variation + 6.43 7,267 7,708 Other 2006 January-2013 Monetary variation (UMBNDES) + 5.46 100 Limit of credit UNIB-South 2006 July-2014 US dollar exchange variation + 5.45 to 5.65 7,558 10,747 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.13 to 6.43 17,953 21,072 Braskem Qpar expansion 2006/2007/2008 January-2015 Monetary variation (UMBNDES) + 6.28 1,723 2,099 Limit of credit I 2007 April-2015 US dollar exchange variation + 4.95 to 5.84 35,013 42,519 Green PE 2009 July-2017 US dollar exchange variation + 6.21 42,920 44,440 Limit of credit II 2009 January-2017 US dollar exchange variation + 6.21 88,809 93,354 New plant PVC Alagoas 2010 January-2020 US dollar exchange variation + 6.21 117,523 101,647 Limit of credit III 2011 October-2018 US dollar exchange variation + 6.05 to 6.08 149,092 143,186 Butadiene 2011 January-2021 US dollar exchange variation + 6.08 40,880 28,388 508,738 495,260 Local currency Other 2006 September-2016 TJLP + 2.80 58,233 67,218 Limit of credit UNIB-South 2006 Mai-2014 TJLP + 2.02 to 2.32 26,192 44,432 Braskem Qpar expansion 2006/2007/2008 February-2014 TJLP + 1.00 to 3.30 152,453 197,546 Limit of credit I 2007 April-2015 TJLP + 1.81 to 2.32 129,821 173,477 Green PE 2008/2009 June-2017 TJLP + 0.00 to 4.78 367,363 414,278 Limit of credit II 2009 January-2017 TJLP + 2.58 to 3.58 279,863 319,039 Limit of credit II 2009 January-2017 4.50 12,505 14,252 New plant PVC Alagoas 2010 December-2019 TJLP + 0.00 to 3.58 381,634 351,406 New plant PVC Alagoas 2010 December-2019 5.50 43,419 43,066 Limit of credit III 2011 September-2018 TJLP + 2.05 to 3.45 596,292 582,981 Limit of credit III 2011 July-2018 4.00 103,078 64,095 Butadiene 2011 December-2020 TJLP + 0.00 to 3.45 143,942 110,102 2,294,795 2,381,892 Total 2,803,533 2,877,152 35 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (d) Export credit notes (“NCE”) Initial amount Consolidated Issue date of the transaction Maturity Charges (% per year) Jun/2013 Dec/2012 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 174,800 161,150 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 112,766 104,029 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 167,257 154,298 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 342,381 315,973 March 2008 41,750 March 2016 Us dollar exchange variation + 7.50 56,636 52,237 722,809 853,840 787,687 Local currency April 2010 50,000 March 2014 100% of CDI 67,932 65,678 June 2010 200,000 June 2014 100% of CDI 265,271 256,471 February 2011 250,000 February 2014 99% of CDI 246,029 297,434 April 2011 (i) 450,000 April 2019 112.5% of CDI 457,261 456,876 June 2011 80,000 June 2014 98.5% of CDI 94,657 91,563 August 2011 (i) 400,000 August 2019 112.5% of CDI 402,798 402,527 January 2012 (ii) 200,000 December 2013 103% of CDI 217,320 June 2012 100,000 June 2014 103% of CDI 107,490 103,818 September 2012 300,000 September 2015 103% of CDI 316,494 305,684 October 2012 85,000 September 2014 98.5% of CDI 89,340 86,419 November 2012 (iii) 100,000 November 2013 106% of CDI 100,624 February 2013 (iv) 100,000 February 2016 8.00 101,183 February 2013 (iv) 50,000 February 2016 7.50 50,515 February 2013 (iv) 100,000 February 2016 8.00 100,880 February 2013 (iv) 50,000 February 2016 8.00 50,440 February 2013 (iv) 100,000 February 2016 8.00 100,816 March 2013 (iv) 50,000 March 2016 8.00 50,246 March 2013 (iv) 17,500 March 2016 8.00 17,586 Total 2,682,500 2,518,938 2,384,414 (i) The Company enters into swap transactions for these NCE contracts in order to offset the variation in the Interbank Certificate of Deposit (CDI) rate. (ii) Financing paid in advance in March 2013. (iii) Financing paid in advance in January 2013. (iv) The Company enters into swap transactions for these NCE contracts (from 88.20% to 92.70% of CDI). 36 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (e) Payment schedule The maturity profile of the long-term amounts is as follows: Consolidated Jun/2013 Dec/2012 2014 482,322 1,759,551 2015 1,654,020 1,515,498 2016 1,684,636 1,092,519 2017 818,626 715,362 2018 1,566,406 1,512,383 2019 1,216,596 1,146,166 2020 2,094,600 1,884,761 2021 2,275,051 2,059,513 2022 and thereafter 4,365,228 3,989,857 Total 16,157,485 15,675,610 (f) Capitalized financial charges - consolidated The Company capitalized financial charges in the period ended June 30, 2013 in the amount of R$66,694 (R$78,883 in the period ended June 30, 2012), including monetary variation and part of the exchange variation. The average rate of these charges applied on ongoing projects was 6.90% p.a. (7.27% p.a. in the period ended June 30, 2012). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Jun/2013 guaranteed Guarantees BNB December 2022 293,357 293,357 Mortgage of plants, pledge of machinery and equipment BNDES January 2021 2,803,533 2,803,533 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES May 2020 225,750 225,750 Mortgage of plants, land and property, pledge of machinery and equipment FINEP January 2022 105,731 105,731 Bank surety FINAME February 2022 3,460 3,460 Pledge of equipment Total 3,431,831 3,431,831 37 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Taxes payable Parent company Consolidated Jun/2013 Dec/2012 Jun/2013 Dec/2012 Parent Company and subsidiaries in Brazil IPI 65,651 55,609 88,621 71,440 PIS and COFINS 7,128 5,764 Income tax and social contribution 26,501 16,983 125,116 54,987 ICMS 27,245 16,274 82,378 72,435 Federal tax payment program - Law 11,941/09 1,134,502 1,168,413 1,202,264 1,237,156 Other 45,478 47,119 47,168 59,630 Foreign subsidiaries Value-added tax 2,538 Income tax 2,132 Other 84 1,460 Total 1,299,377 1,304,398 1,552,759 1,507,542 Current liabilities 277,679 245,173 425,640 342,789 Non-current liabilities 1,021,698 1,059,225 1,127,119 1,164,753 Total 1,299,377 1,304,398 1,552,759 1,507,542 The information related to taxes payable was presented in the Company’s 2012 annual financial statements, in Note 21. 38 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Income tax (“IR”) and social contribution (“CSL”) (a) Reconciliation of the effects of income tax and social contribution on profit or loss Parent company Consolidated Jun/2013 Jun/2012 Jun/2013 Jun/2012 Income before IR and CSL and after discontinued operations 165,054 203,776 IR and CSL at the rate of 34% 492,141 (69,284) 508,094 Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 14,974 93,956 (1,086) 240 Tax incentives (Sudene and PAT) 609 27 Other permanent adjustments (31,224) (15,482) (35,436) 105,054 Effect of IR and CSL on results of operations 570,615 613,415 Breakdown of IR and CSL: Current IR and CSL / continued operations (78,789) (5,222) Current IR (credit) - foreign subsidiaries / continued operations 5,847 Current IR and CSL / discontinued operations (8,519) Current IR and CSL Deferred IR and CSL / continued operations 570,615 (26,408) 622,784 Deferred IR and CSL / discontinued operations (1,475) Deferred IR and CSL 570,615 621,309 Total IR and CSL on income statement 570,615 613,415 39 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b) Breakdown of deferred income tax and social contribution Parent company Consolidated Deferred tax - assets Jun/2013 Dec/2012 Jun/2013 Dec/2012 Tax losses (IR) and negative base (CSL) 497,876 444,332 1,194,433 1,099,345 Goodwill amortized 15,927 28,126 19,018 31,432 Exchange variations 586,978 205,725 597,321 215,545 Temporary adjustments 327,836 277,549 487,461 362,198 Business combination 89,769 89,770 229,548 243,517 Pension plan 59,296 49,912 59,296 49,912 Deferred charges - write-off 2,598 5,197 49,014 60,060 Total assets Parent company Consolidated Deferred tax - liabilities Jun/2013 Dec/2012 Jun/2013 Dec/2012 Amortization of goodwill based on future profitability 527,443 510,308 615,042 586,857 Tax depreciation 245,301 208,849 508,509 391,224 Exchange variations 1,529 Temporary differences 7,716 8,014 325,753 327,500 Business combination 84,651 85,746 605,043 624,817 Write-off negative goodwill of incorporated subsidiaries 1,484 1,781 1,484 1,781 Additional indexation PP&E 147,174 154,188 147,174 154,189 Other 38,026 46,857 43,522 52,254 Total liabilities (c) Realization of deferred income tax and social contribution In the period ended June 30, 2013, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. The information related to income tax and social contribution was presented in the 2012 annual financial statements of the Company, in Note 22. 40 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Sundry provisions Consolidated Jun/2013 Dec/2012 Provision for customers bonus 28,652 40,666 Provision for recovery of environmental damages 45,914 32,944 Judicial and administrative provisions 289,314 333,218 Other 9,579 8,847 Total 373,459 415,675 Current liabilities 48,634 52,264 Non-current liabilities 324,825 363,411 Total 373,459 415,675 The composition of provisions for judicial and administrative suits is as follows: Consolidated Jun/2013 Dec/2012 Labor claims 78,676 75,697 Tax claims Income tax and social contribution 30,980 29,980 PIS and COFINS 34,085 32,929 ICMS - interstate purchases 82,485 79,688 ICMS - other (i) 10,935 56,974 Other 44,143 50,744 Corporate claims and other 8,010 7,206 289,314 333,218 (i) Settlement of the contingency of Quattor booked upon the acquisition of this subsidiary in the amount of de R$ 47,747 (Note 12(b.)). This table and the information on provisions were presented in the 2012 annual financial statements of the Company, in Note 23. Advances from customers – consolidated current liabilities The main change in this item is related to advances made by clients abroad for the purchase of products in 2013. The information related to advances from customers was presented in the 2012 annual financial statements of the Company, in Note 26. 41 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Defined-benefit plans The amounts recognized for defined benefit pension plans are as follows: Consolidated Jun/2013 Dec/2012 Petros Copesul 174,415 147,175 Novamont Braskem America (i) 10,995 10,381 Braskem Alemanha (i) 28,792 26,221 214,202 183,777 Current liabilities 174,415 147,175 Non-current liabilities 39,787 36,602 Total 214,202 183,777 (i) With the adoption of CPC 33 (R1) and IAS 19, the actuarial losses previously unrecognized in these two plans in the amount of R$18,204 (R$11,816, net of income tax) were recognized under "other comprehensive income (loss)" on December 31, 2012. For comparison purposes, the information for December 31, 2011 was not restated, since the amounts are immaterial. Other accounts payable – consolidated The main variation was the addition to amounts payable to the non-controlling shareholder of Braskem Idesa of R$231,757, due in 2013, arising from loans for the Ethylene XXI Project, which will be reimbursed upon disbursement of funds from the associated Project Finance structure (Note 32). The information related to other accounts payable was presented in the 2012 annual financial statements of the Company, in Note 27. Contingencies The Company has contingent liabilities related to lawsuits and administrative proceedings arising from the normal course of its business. These contingencies are of a labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and is presented in Note 18 of this Quarterly Information. The balance of contingencies not booked at June 30, 2013: Consolidated Jun/2013 Dec/2012 Tax claims 2,862,456 2,967,799 Other lawsuits 336,292 411,324 Total 3,198,748 3,379,123 The description of the main contingent liabilities of the Company was presented in the 2012 annual financial statements, in Note 28. 42 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Financial instruments The information related to financial instruments was presented in the 2012 financial statements of the Company, in Note 20. Non-derivative financial instruments – consolidated – measured at fair value Fair value Book value Fair value Note Classification by category hierarchy Jun/2013 Dec/2012 Jun/2013 Dec/2012 Cash and cash equivalents 4 Cash and banks Loans and receivables 354,795 398,142 354,795 398,142 Financial investments in Brazil Held-for-trading Level 2 488,112 393,348 488,112 393,348 Financial investments in Brazil Loans and receivables 1,477,212 899,816 1,477,212 899,816 Financial investments abroad Held-for-trading Level 2 1,080,230 1,596,316 1,080,230 1,596,316 3,400,349 3,287,622 3,400,349 3,287,622 Financial investments 5 FIM Sol investments Held-for-trading Level 2 38,027 50,803 38,027 50,803 Investments in foreign currency Held-for-trading Level 2 4,376 5,256 4,376 5,256 Investments in foreign currency Held-to-maturity 11,415 15,731 11,415 15,731 Shares Held-for-trading Level 1 1,679 3,023 1,679 3,023 FIM Sol investments Loans and receivables 77,469 77,469 Investments in national currency Loans and receivables 513 513 Quotas of receivables investment fund Held-to-maturity 38,756 52,559 38,756 52,559 Restricted deposits Held-to-maturity 1,281 1,281 94,253 206,635 94,253 206,635 Trade accounts receivable 6 Loans and receivables 2,446,062 2,364,222 2,446,062 2,364,222 Related parties credits 8 Loans and receivables 151,660 141,539 151,660 141,539 Other receivables Disposal of shareholdings Loans and receivables 489,100 652,100 489,100 652,100 Trade payables Other financial liabilities 9,843,702 8,897,597 9,843,702 8,897,597 Borrowings 15 Foreign currency Other financial liabilities 13,595,787 12,166,538 13,765,890 12,920,332 Local currency Other financial liabilities 5,442,031 5,404,617 5,442,031 5,405,688 Other payables 21 Creditors for the acquisitions of shares Other financial liabilities 265,624 256,030 265,624 256,030 Accounts payable to non-controlling Other financial liabilities 621,474 260,649 621,474 260,649 887,098 516,679 887,098 516,679 Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 43 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Derivative and non-derivative financial instruments Operation characteristics Fair value Principal exposure Change in Financial Identification Note hierarchy Derivatives Dec/2012 fair value settlement Jun/2013 Non-hedge accounting transactions Non-deliverable forward ("NDF") - ethanol Level 2 Real Dollar 1,791 52 (1,843) Commodity swap - Naphtha 23.2.1 (a.i) Level 2 Fixed price Variable price 111 111 Contract for the future purchase - ethanol Level 1 Fixed price Variable price 2 (2) Exchange swap Level 2 Dollar CDI 4,968 (1,688) (3,280) Interest rate swaps 23.2.1 (a.ii) Level 2 Fixed rate CDI 14,180 1,770 15,950 Interest rate swaps 23.2.1 (a.iii) Level 2 Libor Dollar (93,880) (93,880) Deliverable Forward 23.2.1 (a.iv) Level 2 Mexican peso Dollar 79,292 1,868 81,160 Deliverable Forward 23.2.1 (a.v) Level 2 Euro Dollar 1,038 (1,723) (685) 6,761 2,656 Hedge accounting transactions Swap de câmbio 23.2.1 (b.i) Level 2 CDI Dollar 286,617 28,576 4,668 319,861 286,617 28,576 4,668 319,861 Current assets (other receivables) (115,494) Current liabilities (derivatives operations) 293,378 97,221 Non current liabilities (derivatives operations) 340,790 293,378 322,517 Existing operations on June 30, 2013 (a) Non-hedge accounting transactions The regular changes in the fair value of swaps are recorded as financial income or expenses in the same period in which they occur. Braskem recognized a financial income of R$895 related to the change in the fair value of these swaps for the period ended June 30, 2013. (a.i) Commodity swap - Naphtha Identification Nominal value Fixed price - R$/Ton (hedge) Maturity Fair value US$ thousands Jun/2013 Dec/2012 Commodity swap - naphtha 918 830.000 July-2013 7 Commodity swap - naphtha 269 830.000 August-2013 4 Commodity swap - naphtha 477 830.000 February-2014 22 Commodity swap - naphtha 477 830.000 March-2014 25 Commodity swap - naphtha 477 830.000 April-2014 28 Commodity swap - naphtha 425 830.000 May-2014 25 Total 3,044 111 Current liabilities (derivatives operations) 111 Total 111 On June 30, 2013, Braskem Inc. held six futures contracts for the purchase of naphtha, at a nominal value of US$3,043thousand. In these contracts, Braskem Inc. buys future naphtha at a fixed price in order to preserve its margins during an occasional resin sale operation at a fixed price to the final client. 44 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a.ii) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Jun/2013 Dec/2012 Swap NCE I 100,000 90.65% CDI February-2016 3,114 Swap NCE II 50,000 88.20% CDI February-2016 1,804 Swap NCE III 100,000 92.64% CDI February-2016 3,569 Swap NCE IV 50,000 92.70% CDI February-2016 1,604 Swap NCE V 100,000 91.92% CDI February-2016 3,430 Swap NCE VI 50,000 92.25% CDI March-2016 1,837 Swap NCE VII 17,500 91.10% CDI March-2016 592 Total 467,500 15,950 Current liabilities (derivatives operations) 15,950 Total 15,950 The objective of swap transactions is to reduce cash flow volatility by causing the fluctuation in interest on debt to match the return on cash in Brazilian real on the financing facilities mentioned in Note 15. (a.iii) Interest rate swap linked to Libor Identification Nominal value Interest rate Maturity Fair value US$ thousands (hedge) Jun/2013 Dec/2012 Swap Libor I 299,996 1.9825% May-2025 (21,451) Swap Libor II 299,996 1.9825% May-2025 (21,451) Swap Libor III 299,996 1.9825% May-2025 (21,451) Swap Libor IV 129,976 1.9825% May-2025 (9,294) Swap Libor V 132,996 1.9825% May-2025 (9,509) Swap Libor VI 149,932 1.9825% May-2025 (10,724) Total 1,312,892 Current assets (other receivables) (93,880) Total On June 30, 2013, Braskem Idesa held six interest rate swap contracts for a nominal value of US$ 1,313 thousand, contracted on the future disbursements of the Project Finance contracted in US dollar at floating rates (based on Libor). In these swaps, Braskem Idesa receives floating rates (Libor) and pays fixed rates periodically, coinciding with the Project Finance cash flows. The objective of these swaps is to offset the changes in the future financial expenses from debt caused by changes in the Libor rate. The term, amount, settlement dates and floating interest rates coincide with the terms of the Project Finance. 45 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a.iv) Currency futures contract– Mexican Peso Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Jun/2013 Dec/2012 Deliverable Forward 18,911 12.3039 July-2013 2,338 Deliverable Forward 22,729 12.3330 July-2013 2,822 Deliverable Forward 27,260 12.3649 September-2013 3,410 Deliverable Forward 27,612 12.3905 September-2013 3,456 Deliverable Forward 30,811 12.4196 October-2013 3,867 Deliverable Forward 31,517 12.4493 December-2013 3,972 Deliverable Forward 32,291 12.4763 December-2013 4,085 Deliverable Forward 35,315 12.5052 January-2014 4,486 Deliverable Forward 35,232 12.5343 February-2014 4,475 Deliverable Forward 37,938 12.5662 March-2014 4,819 Deliverable Forward 36,920 12.6458 April-2014 4,389 Deliverable Forward 32,410 12.6792 June-2014 3,853 Deliverable Forward 36,844 12.7075 June-2014 4,380 Deliverable Forward 36,839 12.7388 July-2014 4,380 Deliverable Forward 33,627 12.7722 September-2014 3,998 Deliverable Forward 30,750 12.8005 September-2014 3,655 Deliverable Forward 30,079 12.8318 October-2014 3,575 Deliverable Forward 27,843 12.8631 December-2014 3,309 Deliverable Forward 24,091 12.8933 December-2014 2,863 Deliverable Forward 22,522 12.9276 February-2015 2,676 Deliverable Forward 18,209 12.9548 March-2015 2,164 Deliverable Forward 15,394 12.9841 March-2015 1,829 Deliverable Forward 9,703 13.0148 April-2015 1,152 Deliverable Forward 5,299 13.0497 June-2015 627 Deliverable Forward 3,191 13.0812 June-2015 377 Deliverable Forward 1,769 13.1149 July-2015 208 Deliverable Forward 1,840 13.1486 August-2015 216 Deliverable Forward 17,117 13.0907 July-2013 (74) Deliverable Forward 6,901 13.1269 September-2013 (26) Deliverable Forward 6,978 13.1553 September-2013 (27) Deliverable Forward 5,448 13.1838 October-2013 (17) Deliverable Forward 10,593 13.2190 December-2013 (34) Deliverable Forward 8,654 13.2487 December-2013 (25) Deliverable Forward 5,706 13.2791 January-2014 (13) Deliverable Forward 1,267 13.3375 March-2014 (1) Deliverable Forward 5,471 13.3669 April-2014 (4) Total 735,079 81,160 Current liabilities (derivatives operations) 81,160 Total 81,160 Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its cash flow, swapping its exposure in Mexican peso to U.S. dollar, since the subsidiary has cash in dollar and future expenses in Mexican peso. 46 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (a.v) Currency futures contract - Euro Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Jun/2013 Dec/2012 Deliverable Forward 9,763 1.3007 May-2013 (107) Deliverable Forward 9,771 1.3017 July-2013 (96) Deliverable Forward 9,780 1.3028 September-2013 (79) Deliverable Forward 8,485 1.3041 December-2013 (50) Deliverable Forward 7,839 1.3053 January-2014 (31) Deliverable Forward 22,266 1.3066 March-2014 (165) Deliverable Forward 15,819 1.3035 July-2013 (96) Deliverable Forward 10,444 1.3042 September-2013 (49) Deliverable Forward 6,096 1.3051 December-2013 (20) Deliverable Forward 3,287 1.3059 January-2014 (5) Deliverable Forward 6,501 1.3068 March-2014 1 Deliverable Forward 6,555 1.3079 June-2014 12 Total 116,606 Current assets (other receivables) (685) Total Braskem Idesa contracted currency purchase transactions through futures contracts to hedge its cash flow, swapping its exposure in Euro to U.S. dollar, since the subsidiary has cash in dollar and future expenses in Euro. (b) Hedge accounting transactions (b.i) Swaps related to export credit notes (NCE) Prior the designation of these swaps as hedge accounting, on May 1, 2013, the Company recognized financial income of R$ 43,651 in the profit or loss. After this designation, a financial expense of R$ 72,227 was recognized in shareholders’ equity related to changes in the fair value of these swaps as from such designation until June 30, 2013. Identification Interest rate Maturity Fair value Nominal value (hedge) Jun/2013 Dec/2012 Swap NCE I 200,000 5.44% August 2019 90,410 82,812 Swap NCE II 100,000 5.40% August 2019 42,745 39,008 Swap NCE III 100,000 5.37% August 2019 41,027 37,333 Swap NCE IV 100,000 5.50% April 2019 33,495 29,904 Swap NCE V 100,000 5.50% April 2019 33,432 29,250 Swap NCE VI 150,000 5.43% April 2019 44,671 38,585 Swap NCE VII 100,000 4.93% April 2019 34,081 29,725 Total 850,000 319,861 286,617 Current assets (other receivables) (20,929) Current liabilities (derivatives operations) 286,617 Non Current liabilities (derivatives operations) 340,790 Total 319,861 286,617 The purpose of these swap operations is to offset the interest rate risk arising from the borrowings mentioned in Note 15. 47 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated (b.ii) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instruments liabilities, denominated in U.S. Dollars as hedging instrument for the flow of its highly probable future exports. Thus, the impact of exchange rates on future cash flows in dollars derived from these exports will be offset by the foreign exchange variation on the designated liabilities, partly eliminating the volatility of the statements of operations. On June 30, 2013, the following non-derivative liabilities of Braskem S.A. were designated as hedge for the flow of its highly probable future exports: Financial liabilities - Parent company Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Dec/2012 Jun/2013 Operations designated for hedge accounting Trade payables related parties 2016 Dollar 839,447 1,859,878 Accounts payable - related parties 2017 Dollar 83,000 183,895 Trade payables related parties 2018 Dollar 365,846 810,569 Export prepayments - related parties 2018 Dollar 150,000 332,340 Trade payables 2019 Dollar 230,839 511,446 Trade payables related parties 2019 Dollar 353,552 783,330 Credit note export 2019 Dollar 25,000 55,390 Export prepayments 2020 Dollar 260,000 576,056 Export prepayments - related parties 2020 Dollar 30,000 66,468 Trade payables 2020 Dollar 119,342 264,413 Bond 2021 Dollar 65,143 144,331 Accounts payable - related parties 2021 Dollar 50,000 110,780 Bond 2022 Dollar 150,000 332,340 Export prepayments - related parties 2022 Dollar 468,837 1,038,755 Accounts payable - related parties 2022 Dollar 294,000 651,386 Export prepayments 2023 Dollar 100,000 221,560 Export prepayments - related parties 2023 Dollar 330,000 731,148 Accounts payable - related parties 2024 Dollar 336,000 744,442 Export prepayments 2024 Dollar 380,000 841,928 Accounts payable - related parties 2022 Dollar 216,000 478,570 Credit note export 2022 Dollar 353,000 782,107 Export prepayments - related parties 2022 Dollar 150,000 332,340 Accounts payable - related parties 2023 Dollar 653,972 1,448,939 Export prepayments - related parties 2023 Dollar 64,400 142,685 Accounts payable - related parties 2024 Dollar 113,854 252,255 Export prepayments - related parties 2024 Dollar 575,000 1,273,970 6,757,231 14,971,321 Nominal value Balance at Balance at Related parties US$ thousands Dec/2012 Jun/2013 Braskem Holanda 1,283,826 2,844,444 Braskem America 283,000 627,015 Braskem Inc 3,327,082 7,371,483 Braskem GmbH 180,000 398,808 5,073,908 11,241,750 48 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated The Company considers that the flow covered is highly probable, based, among others, on the following facts: · Historically, annual export volume is three to four times higher than the annual amount covered. In the last five years, Braskem S.A. presented an average exportation of US$ 2,4 billion that support hedged foreign sales; and · The flow covered varies between 15% and 30% of the export flows planned by the Company. The Company designated export flows that are longer than the financial liabilities that hedged them. Thus the hedge objects have their terms linked to these hedging instruments. However, for effectiveness test purposes, the export flows will be considered only until the maturity date of the linked debts instruments. Additionally, to ensure continuity of the relation and the hedge strategy proposed, the Company plans to refinance and/or replace these hedge instruments according to their maturity, in accordance with CPC 38 and IAS 39. In order to maintain consistency between the parent company’s results and the consolidated results, Braskem selected hedge instruments with subsidiaries abroad observing the guarantees on those companies whose counterparty is external to Braskem’s. As such, non-derivative financial liabilities in which the foreign subsidiary acted as an intermediary in the operations were selected, maintaining the essence of the transactions. On June 30, the following non-derivative financial liabilities were designated as guarantee for the hedge, considering the scope of the consolidated balance sheet: 49 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Financial liabilities - Consolidated Nominal value Balance at Balance at Identification Maturity Hedge US$ thousands Dec/2012 Jun/2013 Operations designated for hedge accounting Bond 2016 Dollar 78,893 174,794 Foreign currency borrowings 2016 Dollar 90,000 199,404 Trade payables 2016 Dollar 670,554 1,485,680 Bond 2017 Dollar 213,220 472,410 Trade payables 2017 Dollar 616,465 1,365,840 Bond 2018 Dollar 340,455 754,312 Trade payables 2018 Dollar 447,439 991,345 Bond 2019 Dollar 327,483 725,572 Foreign currency borrowings 2019 Dollar 49,999 110,778 Trade payables 2019 Dollar 181,497 402,126 Credit note export 2019 Dollar 25,000 55,390 Export prepayments 2019 Dollar 150,000 332,340 Bond 2020 Dollar 460,001 1,019,178 Foreign currency borrowings 2020 Dollar 149,999 332,338 Export prepayments 2020 Dollar 114,000 252,578 Bond 2021 Dollar 480,001 1,063,490 Foreign currency borrowings 2021 Dollar 99,999 221,557 Export prepayments 2021 Dollar 136,001 301,323 Bond 2022 Dollar 184,369 408,487 Foreign currency borrowings 2022 Dollar 179,288 397,230 Credit note export 2022 Dollar 353,000 782,107 Export prepayments 2022 Dollar 2,344 5,193 Bond 2023 Dollar 698,372 1,547,312 Export prepayments 2023 Dollar 20,000 44,312 Bond 2024 Dollar 610,199 1,351,958 Foreign currency borrowings 2024 Dollar 70,999 157,306 Export prepayments 2024 Dollar 7,656 16,962 6,757,231 14,971,321 The amounts of the operations designated for hedge accounting booked in shareholders' equity are shown below: Balance at Balance at Dec/2012 Addition Reversion Jun/2013 Hedge accounting of exportation 1,445,372 1,445,372 Income tax and social contribution on hedge accounting of exportation (491,427) (491,427) Fair value of cash flow hedges, net of taxes 953,945 953,945 (c) Estimated maximum loss The amount at risk of the derivatives held by Braskem on June 30, 2013, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at US$32,241 for the NCE swaps, and US$64,361 for fixed rate / CDI swaps. 50 Braskem S.A. Notes to the financial statements at June 30, 2013 All amounts in thousands of reais unless otherwise stated Credit quality of financial assets (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and for part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. On June 30, 2013, the credit ratings were as follows: Percentage 1 Minimum risk 15.25% 2 Low risk 27.11% 3 Moderate risk 25.65% 4 High risk 30.56% 5 Very high risk (i) 1.43% (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions in the courts. Customers in this group that are still active buy from Braskem and pay in advance. Delinquency indicators for the periods ended: Domestic Market (LTM) Export
